Exhibit 10.12




BINDING TERMS SHEET PRIVATE AND CONFIDENTIAL




This  document sets out the  terms  on which  Afranex  Gold  Limited  (ACN  149
 572  770) (Afranex)  agrees  to acquire  80% of  the shares  in  Kisa  Gold
 Mining  Inc  (Kisa)  from  Gold Crest  Mines  Inc  (Gold  Crest)  and enter
 into  an incorporated  joint  venture  in  relation  to Kisa (Terms Sheet).




This Terms Sheet supersedes all previous correspondence, agreements or
understandings between the parties. In particular, the parties agree that the
terms sheet between them dated 13  February  2013  in  relation  to the
acquisition  of  Kisa  (Original  Terms  Sheet)  is terminated  from  the date
of  this  Terms  Sheet,  with  neither  party  having  any ongoing liability or
obligation to the other under the Original Terms Sheet.







1.




Background




Afranex is intending on seeking a listing on the Australian Securities Exchange
(ASX) through either completing an initial public offering (IPO) and making
application to ASX for admission to the official list, or alternatively
undertaking a backdoor listing under which it would be acquired by an existing
ASX-listed company (Backdoor Listing).




Afranex  and Gold Crest  enter  into  this  Terms  Sheet  to record   the terms
  of   their  understanding  pursuant   to which  Afranex  will  acquire  a 80%
 shareholding  in  Kisa and related matters.




2.




Acquisition




Afranex agrees to acquire,  and Gold  Crest  agrees  to sell, 80% of the fully
paid ordinary shares in the capital of Kisa (Kisa Shares) on the terms and for
the consideration referred to in clause 2 below (Acquisition).




3.




Consideration




The  consideration  to be paid  to Gold  Crest  by Afranex is:




(a)

the sum  of  $100,000 (Cash Consideration) adjusted as set out below; and




(b)

the ASIC in relation to the Backdoor Listing. 10,000,000 fully paid, ordinary
shares, at an issue price of $0.20 per share, in the capital of:




(i)

if Afranex undertakes an IPO - Afranex; or




(ii)

the ASIC in relation to the Backdoor Listing.  if Afranex undertakes a Backdoor
Listing – its ultimate parent company (Parent) as at the date of listing,




(Consideration Shares); and




(c)

2,500,000 unlisted options to be issued fully paid, ordinary  shares  in
 Afranex (if an IPO) or Parent (if a Backdoor Listing), exercisable  at $0.25
per option and expiring 4 years from the date of grant (Consideration Options).

 

 

The Consideration Shares and Consideration Options will be issued subject to any
trading restrictions as imposed by the Australian  Securities  Exchange  (ASX)
and in  any event for a minimum of 12 months after the official quotation of the
Consideration Shares on ASX.




As at the date of this Terms Sheet, Afranex has provided loans totaling $25,000
to Gold Crest and may provide further loans upon agreement between the parties
(Loans).  The  Cash  Consideration  payable  will  be offset at settlement  by
any amounts  owed by Gold  Crest  to Afranex, which  will  be deemed to
discharge  the Loans to the value of the offset.




4.




Conditions Precedent




Settlement of the Acquisition is conditional on the satisfaction  (or  waiver
 by the parties)  of  the following conditions precedent:




(a)

completion of due diligence by Afranex   on Kisa’s exploration and mining
claims, business and operations, to the satisfaction of Afranex;




(b)

the approval of the board of Afranex;




(c)

the approval of the shareholders of Gold Crest;




(d)

where:




(i)

Afranex proceeds with an IPO, Afranex receives a letter from ASX which grants
conditional approval for its fully paid, ordinary shares to be granted official
quotation on ASX, on terms acceptable to Afranex and Afranex raises  the minimum
 subscription  under a prospectus to be lodged with the Australian Securities
and Investments Commission (ASIC) in  relation to the IPO; or




(ii)

Afranex proceeds with a  Backdoor Listing:




(A)

the Parent and Afranex obtain all necessary shareholder approvals, in accordance
with the Corporations Act and the Listing Rules, to complete the Backdoor
Listing and the transactions  envisaged  by this Terms Sheet; and




(B)

the Parent receives a letter from ASX which grants conditional approval for its
fully  paid,  ordinary  shares to be reinstated  to official quotation on ASX,
on terms acceptable to the Parent and the Parent raises  the minimum
subscription under a prospectus  to be lodged with the ASIC in relation to the
Backdoor Listing.

 

 




If the conditions  set out  above  are not  satisfied  (or waived  by the
parties)  on or  before 30 June 2013, or such later   date  as agreed between
the parties in writing,  the agreement  constituted by this  Terms  Sheet will
be at end and the parties will be released from their obligations under this
Terms Sheet.




5.




Settlement




Gold Crest acknowledges that it has provided intercompany loans to Kisa and
 that, on settlement, these  intercompany loans will  either be capitalised into
further fully paid, ordinary shares in Kisa or forgiven (provided that there is
no adverse tax consequence for the forgiveness of the loans to Kisa), the
methodology being  determined  after  consultation  with  Afranex  and the
receipt of Afranex’s consent.




Settlement of the Acquisition will occur on that date which is 5 business days
of satisfaction (or waiver) of the conditions precedent.




At settlement:




(a)

The Consideration Shares and Consideration Options will be issued subject to any
trading restrictions as imposed Afranex shall make payment of the Cash
Consideration  less  the  amount  of  any outstanding Loans  (in  cleared
 funds) and issue (if   an  IPO),   or   procure   the  issue   of   (if   a
Backdoor  Listing),  the Consideration  Shares  to Gold Crest (or its nominee);




(b)

Gold Crest must deliver  or cause to be delivered to Afranex (or as  directed
 by Afranex):

(i)

share  certificates  in  respect  of  the Kisa Shares (which may include the
shares issued on capitalisation of the intercompany loans);




(ii)

separate instruments of transfer in registrable form for the Kisa Shares in
favour of Afranex (as transferee) which have been duly executed by Gold Crest;




(iii)

evidence to the satisfaction of Afranex that all liabilities of Kisa (including
the intercompany loans) have been settled; and




(iv)

undertake the appointment of two nominees of Afranex (if an  IPO) or Parent (if
 a Backdoor Listing)  to the board of Kisa, the delivery of signed resignations
 of  all  the existing  directors of Kisa (other than the one  director who is
to remain a director  under  the

 

 

Joint  Venture)  and the delivery  of  the company  records  of  Kisa  to
Afranex  (if an IPO) or Parent (if a Backdoor Listing); and




(c)

the Parties agree that an incorporated  joint venture is created between them in
relation to Kisa on the terms and conditions set out in Schedule 1 (Joint
Venture).




6.




Due Diligence

Information




In  order  for Afranex  to complete  the due diligence  on the mining  and
exploration  claims,  business  and operations of Kisa, Afranex will require
access to all relevant information and Gold Crest will provide the necessary
documentation to Afranex on request.




7.




Maintaining Status

Quo




Other  than as  contemplated  in  this  Terms  Sheet,  Gold Crest covenants
that, between the execution date and settlement, Kisa will not, without
Afranex’s prior consent:




(a)

enter  into  any material  contract  or  incur  any material liability;




(b)

declare any dividends; or




(c)

vary its capital structure.




8.




Option to acquire Gold Crest’s remaining Kisa shares



(a)

Afranex may, by written notice to Gold Crest at any time up to   30 June 2015,
 elect to acquire all (and not part) of Gold Crest’s remaining fully paid,
ordinary Kisa shares (free of encumbrances) in return for the issue of A$500,000
worth of Afranex fully paid, ordinary shares (if Afranex  has  undertaken  an
IPO)  or fully paid, ordinary Parent shares (if a Backdoor Listing has
occurred), with the number of shares calculated using the average of the 20 day
VWAP price  for such  shares  to the day  before the notice is given (Option
Shares).




(b)

On  the 5th  business day after the later of receipt of a notice under clause
8(a) and all necessary approvals being obtained, Gold Crest must transfer  all
 its  remaining Kisa  shares  to Afranex, and Afranex must issue, or procure the
issue of, the Option  Shares  to Gold  Crest,  and each party must do all
 things reasonably required to give  effect  to this  sale  and transfer
 (including execution  by Gold  Crest  of  any ASX required restriction
 agreement  in  relation  to the Option Shares).




9.




Gold Crest Warranties




By entering into this Terms Sheet, Gold Crest warrants for the benefit of
Afranex, on and from the execution date and on every day until settlement, that:




(a)

it is the sole shareholder of Kisa and holds all of

Kisa’s issued shares free of encumbrances;




(b)

there  are  no rights  to be issued,  or  acquire, securities  in  the capital
 of  Kisa,  other  than as

 

 

provided for under this Terms Sheet;




(c)

Kisa  is  the sole  registered  owner  of  the Luna, AKO,  Kisa,  Gold  Lake
 and Chilly  projects located in south west Alaska, USA (Kisa Gold Projects),
free of encumbrances and there are no other beneficial interests in the Kisa
Gold Projects other than those disclosed in writing to Afranex  before  the date
of  this  Terms  Sheet; and




(d)

there  is  no restriction,  whether  at law  or  under any contract,  on Gold
 Crest  entering  into  this Terms  Sheet  or, as  at settlement, performing
 its obligations under it.




10.




Formal Agreements




Notwithstanding  the fact  that this  Terms  Sheet  is  legally binding  on the
Parties,  Afranex  and Gold  Crest  agree, on request  from  either  party  that
they will  enter  into  a formal:




(a)

share  sale  and purchase  agreement  to more fully  document the terms   of
  the Acquisition; and




(b)

shareholders’  agreement to more fully document the terms of the Joint Venture,




(to be prepared  by Afranex’s  solicitors)  which  shall  be on terms acceptable
to Kisa and Afranex (acting reasonably) and which shall be consistent with the
terms set out in this Terms Sheet.




The formal share sale and purchase agreement will include  detailed  warranties
 and representations  given by: Gold  Crest,  in  respect  of  the Kisa  Shares,
 Kisa  in  its own right, including ownership of its exploration and mining
  claims   (and  material   agreements relating to those  claims),  the
financial  position  of  Kisa  and other warranties usual in an agreement of
this nature; and Afranex, in respect of the status of Afranex pre and post
listing  on ASX (either  directly  via  IPO  or  indirectly  via  a Backdoor
Listing) and other warranties usual in an agreement of this nature.




11.




Confidentiality




This  Terms  Sheet  and all  other  information  disclosed  by the Parties  to
each  other  (Confidential  Information)  is confidential and each Party shall
ensure that the Confidential   Information   remains   confidential,  except
that the Parties  may make  disclosure  to their  relevant advisors or as
otherwise required by the law.




12.




Further Assurance




Each  Party  shall  sign  and execute  and do all  deeds, acts, documents and
things as may reasonably be required by the other Parties to effectively carry
out and give  effect  to the terms  and intentions  of  this  Terms Sheet.




13.




Governing Law




The  agreement  constituted  by this  Terms  Sheet  shall  be governed  by and
 construed  in  accordance  with  the

 

 

law from  time  to time  in  Western  Australia.   The  Parties agree  to submit
 to the non-exclusive  jurisdiction  of  the Courts  of  Western  Australia  and
the Courts  which  hear appeals from those Courts.




14.




Assignment




None of the Parties may assign any of the rights or obligations conferred by
this agreement without the consent of the other Parties.




15.




Costs




Each   Party   shall   bear   their   own legal   costs   of   and incidental to
the preparation, negotiation and execution of this Terms Sheet.




Afranex   will   pay   any stamp   duty assessed   on or   in respect of this
Terms Sheet.




16.




Notices




Each  notice  authorised  or  required  to be given  to a Party shall be in
writing and may be delivered by email in  each case  addressed  to the Party  at
its  address  set out in below:




In the case of Afranex:




admin@afranex.com.au




In the case of Kisa and Gold Crest:




m.colbert@goldcrestminesinc.com




17.




Severance




If any provision of this Terms Sheet is invalid and not enforceable in
accordance with its terms, all other provisions which are self-sustaining and
capable of separate enforcement without regard to the invalid provision, shall
be and continue to be valid and forceful in accordance with their terms.




18.




Counterparts




This  Terms  Sheet  may be  executed  in  any number  of counterparts, each of
which when executed and delivered to the other Parties shall constitute an
original, but all  counterparts  together  shall  constitute  one and the same
agreement.




Dated this 26th day of February 2013




Executed as a deed




Executed by Afranex Gold limited

by:







  /s/ Terry Gadenne




Director signature







     Terry Gadenne




Print Name











5




--------------------------------------------------------------------------------




Executed by Gold Crest Mines Inc

by:







   /s/ Terrence J. Dunne




Director signature







       Terrence J. Dunne




Print name





6




--------------------------------------------------------------------------------

S C H E D U L E 1 – J O I N T   V E N T U R E T E R M S







1.   Joint Venture objective

(a)

The  objective  of  the Joint  Venture  is  to explore  the projects  outlined
 in  Annexure  A (the Licenses)  and, if warranted,  commence  mining
 activities  on  the Licenses to extract minerals.




(b)

Afranex and Gold Crest (the Shareholders) will use their best endeavours to
achieve  the objective  of  the Joint Venture.

2.   Initial Shareholder

Interests

On  the Commencement Date,  the initial  shareholding  interests of the parties
(Shareholder Interests) in Kisa will be:




(a)

Afranex: 80%; and




(b)

Gold Crest: 20%

3.   Board

Representation

(a)

The  maximum  number  of  directors  of  Kisa  will  be three

(3) directors.




(b)

So long as Afranex holds at least a 50% shareholding in Kisa, it is entitled to
appoint two (2) nominee directors to Kisa’s board by written notice to Kisa and
Gold Crest.




(c)

So long as Gold Crest holds at least a 25% shareholding in Kisa, it is entitled
to appoint one (1) nominee director to Kisa’s board by written notice to Kisa
and Afranex.

4.   Board Quorum

(a)

Subject to the following provisions, the quorum for board meetings of Kisa is
two directors, including one nominee director of each of Afranex and Gold Crest.




(b)

If a quorum is not present within 30 minutes  of  the scheduled  time for
commencement of  the meeting, it must be adjourned to the same place and time 5
business days later.




(c)

If a quorum is not present within 30 minutes of the scheduled time for
commencement of the adjourned meeting due to the absence of the same person
again, the meeting may proceed without that person.




(d)

No resolutions may be passed in the absence of  a quorum.

5.   Board Decisions

(a)

Subject  to the following  provisions,  all  Board  decisions will  be
determined  by a  simple  majority  vote, where each director is entitled to
cast one deliberative vote.




(b)

The following matters require Board resolutions approved  by at  least  one
nominee director of both Gold Crest and Afranex:




(i)

the  sale, transfer, conversion, surrender or forfeiture of a License;




(ii)

agreeing to purchase any asset which is equal  to or greater than $250,000;




(iii)

the issue of Shares or other securities in Kisa;




(iv)

amendment of  Kisa’s  articles  of  association  and memorandum of
incorporation;




(v)

Kisa entering into any arrangement to borrow money of amounts greater than
$250,000;

 




(vi)

declaration and payment of any dividend; and




(vii)

entering any arrangement to give any guarantee, mortgage,  charge  or  other
 security  over  Kisa’s assets with a value of over $250,000.




(c)

If decisions requiring Gold Crest approval outlined above cannot be passed on
two consecutive occasions,  Afranex  or  a director  of  Kisa  (as  the case may
be) may serve a "notice of dispute" identifying and providing  details  of  the
difference  or  dispute  and the Shareholders must confer within 5 Business Days
on a "without prejudice" basis to resolve the difference or dispute or to agree
on methods of doing so. The Shareholders must act reasonably and honestly and
make  bona fide  efforts  in  doing  so and must act in good faith.




(d)

Nothing  in  this  clause  prevents  a director  of  Kisa  from exercising
 their  powers  and discharging  their  duties  in good faith in the best
interests of Kisa and for a proper purpose.

6.   Reporting

Kisa must provide to the Board and the Shareholders unaudited management
accounts  for the immediately  preceding  month comprising:




(a)

a profit  and loss  account and cash  flow  statement  of Kisa for the
immediately preceding month; and




(b)

commentary on Kisa’s  operational and financial position and performance for
that month, including variances between actual and forecasted results.

7.   Disposal of Shares

(a)

The  disposal  of  Kisa  Shares  is  prohibited  other  than as provided below.




(b)

Unless  Afranex  agrees  otherwise,  Gold  Crest  may not dispose, or agree to
dispose, of its Kisa shares to a third party for a period of 12 months from the
date this Joint Venture is established, and any such disposal within that period
is void.




(c)

Each  Shareholder  grants  in  favour  of  the other  a pre- emptive right to
acquire any Kisa shares offered to any third  party,  provided  that this
 pre-emptive  right  does not apply  to Afranex’s  option  to acquire  Gold
 Crest’s remaining Kisa shares under the Terms Sheet.




(d)

A Shareholder wishing to transfer Kisa shares  (Disposing Shareholder)  must
 give  the  other  Shareholder (Remaining Shareholder) written  notice of  the
terms on which  it  wishes  to sell  Kisa  shares  to a third  party.  A
Remaining Shareholder may elect to acquire those Kisa shares  on equivalent
 terms  by providing  written  notice to the Disposing  Shareholder within  10
 business  days  of being notified of  the proposed terms of  the disposal  to
the  third   party,   failing   which   the  pre-emptive   right lapses.

 

(e)

If a  Remaining Shareholder duly exercises its pre-emptive  right,  it  and the
Disposing  Shareholder  must settle the disposal on the 5th business day after
the pre- emption right is duly exercised and  the  date  all necessary
shareholder, regulatory and third party approvals are obtained for the disposal.




(f)

A change in  direct or indirect control  of  a Shareholder will trigger the
pre-emptive rights, other than a change in control of Afranex as a result of a
Backdoor Listing.

8.   Drag along right

(a)

If   any  Shareholder  who  holds   at least   50%  of   Kisa’s shares   wishes
  to  sell   their   shares   to a  third   party purchaser,  they may require
 the other  Shareholders  to sell   their   Kisa   shares   on  the  same
  terms,   thereby delivering 100% to the third party.




(b)

These  drag  along  rights  are  without  prejudice  to the pre-emptive right.

9.   Default Call Option

(a)

If   a material   default   by a  Shareholder   remains   un- remedied after 30
days of negotiations to otherwise resolve  the default,  a call  option  will
 arise  in  favour  of the non-defaulting   Shareholder  at an exercise   price
equal  to 80% of  the fair market value of  the defaulting Shareholder's  shares
 (to be  determined  by  an independent valuer).




(b)

If the need for a determination of the fair market value of  the Securities
 arises, then the parties  shall  instruct an independent valuer to determine
the fair market value.

10. Articles of Association

The terms of this Joint Venture  will prevail to the extent of any inconsistency
with Kisa’s articles of association and memorandum of incorporation.

11. Termination

The Joint Venture will terminate upon the earlier of there being only one Kisa
Shareholder, by consent of the Parties and the date 80 years after the Joint
Venture is formed.





12




--------------------------------------------------------------------------------







26 March 2013




Gold Crest Minerals Inc

724 East Metler Lane

Spokane Washington 99218

United States of America




By Email







Dear Sirs

TERMS SHEET – LETTER OF VARIATION




We refer to the terms sheet entered into between Afranex Gold Limited (Afranex)
and Gold Crest Mines Inc (Gold Crest) on 26 February 2013 under which Gold Crest
agreed to sell, and Afranex agreed to purchase, 80% of the shares in Kisa Gold
Mines Inc (Kisa Gold), with an option to acquire the remaining 20% up until 30
June 2015 (Terms Sheet).




The purpose of this letter is to seek your agreement to formally vary the Terms
Sheet in relation to the matters set out below.

Unless otherwise provided in this letter, defined terms in this letter have the
same meaning as those defined terms in the Terms Sheet.




The parties agree:




(a)

to insert, at the start of clauses 3, 5(b), 5(c) and 8(a), the words “Subject to
clause 8(c),”; and




(b)

to insert the following clause 8(c) at the end of clause 8:

(c)

Notwithstanding any other provision of this Terms Sheet, if Afranex gives
written notice to Gold Crest before Settlement that it wishes to acquire 100% of
the issued shares of Kisa Gold at Settlement, and such acquisition will not
result in Gold Crest breaching the takeover provisions of the Corporations Act:




(i)

Afranex agrees to acquire, and Gold Crest agrees to sell, at Settlement, 100% of
the issued shares in Kisa Gold, free from encumbrances;




(ii)

references to “Kisa Shares” in this Terms Sheet will be deemed to refer to 100%
of the issued shares in Kisa Gold;




(iii)

the Consideration Shares will be increased to 12,500,000 and the Consideration
Options will be increased to 3,125,000; and




(iv)

all Kisa Gold directors appointed by Gold Crest will resign and an incorporated
joint venture will not be established.”

 

(c)

To amend clause 5(a) by inserting, after the reference to “Consideration Shares”
the words “and Consideration Options”.

Other than as varied by this letter, the terms and conditions of the Terms Sheet
remain in full force and effect.











13




--------------------------------------------------------------------------------




To record your agreement to this amendment, please sign the execution paragraph
set out below and return an executed copy of this letter to Afranex.

Yours faithfully




ALLAN KELLY

AFRANEX GOLD LIMITED







I, Matt Colbert, for and on behalf Gold Crest Mines Inc, agree to and accept the
terms contained in this letter agreement.




Signed:

/s/ Matt Colbert

















14




--------------------------------------------------------------------------------

AFRANEX GOLD LIMITED

ACN 149 572 770

26 July 2012







The Directors

Gold Crest Mining Inc.

724 East Metler lane

Spokane Washington 99218

United States of America

 




Dear Sirs

LOAN FACILITY AGREEMENT

I refer to previous discussions between Allan Kelly and representatives of Gold
Crest Mining Inc (a corporation organised under the laws of Nevada) (GCM or
Borrower) in relation to GCM borrowing funds for the purpose described in clause
3.2 below.

I confirm the agreement of Afranex Gold Limited (ACN 149 572 770) (Afranex or
Lender) to provide a loan facility to GCM in the amount of $15,000 on the terms
and conditions contained in this loan facility agreement (Agreement).  

Afranex intends to undertake an initial public offering or RTO and apply for
admission to the official list (Official List) of the Australian Securities
Exchange (ASX).

For and in consideration of the mutual promises made herein, GCM and Afranex
agree to the terms of the Agreement as follows:

BORROWER

Gold Crest Mining Inc of 724 East Metler Lane, Spokane Washington USA  99218

LENDER

Afranex Gold Limited of Suite 8, 7 The Esplanade, Mount Pleasant, Western
Australia.

FACILITY

Limit

$15,000 (Facility).

Purpose

Any Notices issued by the Borrower pursuant to clause 4.1 below, must directly
relate to expenditure commitments related to GCM’s immediate working capital
requirements.

Suite 8, 7 The Esplanade, Mount Pleasant WA 6153

Tel: (08) 9316 9100 Fax: (08) 9315 5475

















--------------------------------------------------------------------------------

DRAW DOWN

Lender to provide funds

Upon receipt of written notice from the Borrower (Notice) requesting that the
Lender advance funds, up to the Facility, to the Borrower or a recipient
nominated by the Borrower (Recipient), the Lender will provide funds the subject
of the Facility by Australian bank cheque or direct electronic transfer bank to
bank to the Borrower or a  Recipient (as the case may be) within 2 business days
of receiving Notice from the Borrower.

The Notice may be sent by:

email: admin@afranex.com.au;

letter: Suite 8, 7 The Esplanade, Mt Pleasant WA 6153; or

facsimile: +61 8 9315 5475.

Multiple draw downs

The Borrower will be entitled to make individual draw downs in $5000 of the
Facility until the Facility has been exhausted.

REPAYMENT

The Borrower agrees to repay the Facility in full within 6 months and /or agrees
that it will be deducted from the $100k cash payment that forms part of the
agreed consideration to purchase GCM’s wholly owned subsidiary Kisa Gold Mines
Inc.

INTEREST

No interest will be payable by the Borrower in relation to the Facility, or any
portion of the Facility, drawn down by the Borrower.

SECURITY

The Facility is unsecured.

GOVERNING LAW AND JURISDICTION

The Agreement is governed by the laws of Western Australia.  The parties
irrevocably submit to the non-exclusive jurisdiction of the courts having
jurisdiction there.

GENERAL

The Facility is to be governed by the terms and conditions set out in the
Agreement.

By signing the Agreement the Borrower covenants and agrees with the Lender that
it is bound by the terms of the Agreement and will perform each of its
obligations contained or implied in the Agreement.

The Borrower accepts and acknowledges the terms and conditions set out in the
Agreement and agrees to be bound by those terms and conditions.














--------------------------------------------------------------------------------

COUNTERPARTS

The Agreement may be executed in any number of counterparts including by
facsimile, all of which will be taken together to constitute one and the same
document.

Please confirm GCM’s agreement to the terms of the Agreement by executing the
following page and returning it to me at your earliest convenience.

Yours faithfully




/s/ Terry Gadenne

Terry Gadenne

Managing Director

AFRANEX GOLD LIMITED














--------------------------------------------------------------------------------

EXECUTED by the Parties as an Agreement.










EXECUTED by
AFRANEX GOLD LIMITED  
ACN 149 572 770


)
)
)
)

 

/s/ Terry Gadenne

 

 

Director

/s/ Kevin Hart

 

 

Secretary




 
















EXECUTED by
GOLD CREST MINING INC
(A Nevada Corporation)


)
)
)
)

 

/s/ Terrence J. Dunne

 

 

Director

/s/ Matt Colbert

 

 

Director/Secretary

 

 

















--------------------------------------------------------------------------------







First Deed of Variation to Loan Facility Agreement dated 26 July 2012










This Deed of Variation is made the 26th of October 2012 between:




Afranex Gold Limited of Suite 8, 7 The Esplanade,Mt Pleasant WA 6153 (Lender)




and




Gold Crest Mining Inc. of 724 East Melter Lane, Spokane, Washington USA 99218
(Borrower)

Variation

The Parties hereby agree that the Loan Agreement dated 26 July 2012 (refer
attached Appendix)

shall be varied in the following manner:




i.

Clause 3.1-  Limit

The deletion of "$15,000" and the insertion of "$25,000".







ii.

Clause 5 - Repayment




The deletion of:




"The Borrower agrees to repay the Facility in full within 6 months and/or agrees
that it will be deducted from the $100k cash payment that forms part of the
agreed consideration to purchase GCM's wholly owned subsidiary Kisa Gold Mines
Inc."




and, the insertion of:




"The Borrower agrees to repay the Facility in full on or before 31January 2013
and/or agrees that it will be deducted from the $100k cash payment that forms
part of the agreed consideration to purchase GCM's wholly owned subsidiary Kisa
Gold Mines Inc."




Executed by the Parties:




Executed by Afranex Gold Limited ACN 149 572 770













      /s/ Terry Gadenne

      /s/ Kevin Hart







Director

Secretary










Executed by Gold Crest Mining Inc.
















/s/ Terrence Dunne

      /s/ Matt Colbert







Director

Director/Secretary




SECOND DEED OF VARIATION TO LOAN FACILITY AGREEMENT DATED 26 JULY 2012













THIS DEED OF VARIATION is made the 13th day of February 2013







B ET W EE N




AFRANEX GOLD LIMITED (ACN 149 572 770) of Suite 8, 7 The Esplanade, Mt Pleasant
WA

6153 (Lender)




AND




GOLD  CREST  MINES  INC.  of  724  East  Melter  Lane,  Spokane,  Washington
 USA  99218 (Borrower)




V A R I A TI O N




The Parties hereby agree that the Loan Agreement dated 26 July 2012 which was
subsequently amended pursuant to a First Deed of Variation dated 26 October 2012
(refer attached Appendix) shall be varied in the following manner:




i.            Clause 3.1 - Limit




The deletion of “$25,000” and the insertion of “$80,000”.




ii.           Clause 3.2 – Purpose




The deletion of:




“Any Notices issued by the Borrower, pursuant to clause 4.1 below must directly
relate to expenditure commitments related to GCM’s immediate working capital
requirements.”




and the insertion of:




“Any Notices issued by the Borrower pursuant to clause 4.1 below must directly
relate to, and drawn down funds must only be used for the purpose of:




(a)

completion of an audit of GCM’s annual financial accounts;




(b)

GCM obtaining shareholder approval by proxy for the sale of GCM’s wholly owned
subsidiary, Kisa Gold Mining Inc., to the Lender (or its parent); or




(c)

expenditure commitments related to GCM’s immediate working capital
requirements.”




iii.          Clause 5 - Repayment




The deletion of:




“The Borrower agrees to repay the Facility in full within 6 months and/or agrees
that it will be deducted from the $100k cash payment that forms part of the
agreed consideration to purchase GCM’s wholly owned subsidiary Kisa Gold Mining
Inc.”

and, the insertion of:




“The Borrower agrees to repay the Facility in full on the earlier of 30 June
2013 and completion under the terms sheet dated 13 February 2013 between the
Lender and GCM (Completion). If repayable on Completion, the outstanding
Facility will be deducted from the cash consideration payable by the Lender to
purchase GCM’s wholly owned subsidiary, Kisa Gold Mining Inc.”







Executed by the Parties:




EXECUTED by
AFRANEX GOLD LIMITED  
ACN 149 572 770
in accordance with section 127 of the  Corporations Act:

)
)
)
)

 

/s/ Terry Gadenne

 

 

Director

/s/ Kevin Hart

 

 

Secretary




 













EXECUTED by
GOLD CREST MINING INC
in accordance with its constituent                 documents and place of
incorporation:


)
)
)
)

 

/s/ Terrence J. Dunne

 

 

Director

/s/ Matt Colbert

 

 

Director/Secretary

 

 





















